Citation Nr: 0209071	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Service connection for claimed post-traumatic stress 
disorder (PTSD).  

2.  Service connection for claimed hypertension.  

3.  Service connection for claimed kidney disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the RO.



REMAND

After review of the veteran's claims file, it is noted that 
the veteran has requested a videoconference hearing before a 
Member of the Board in a letter received by the RO in 
December 2001.  

Although the veteran was previously afforded a hearing at the 
RO in December 1999, the RO has not responded to his December 
2001 request for a hearing. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to clarify 
whether he still wants a hearing at the 
RO before a Member of the Board 
(appearing either in person or via 
videoconference).  Unless the veteran 
clearly indicates (preferably, in a 
signed writing) that he no longer desires 
such a hearing, the hearing should be 
scheduled at the earliest opportunity.  
Thereafter, following completion of all 
indicated development, the case should be 
returned to the Board in accordance with 
the current applicable procedures, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



